DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This final action is in response to Applicant’s filing dated July 20, 2022.  Claims 1 and 94-113 are currently pending and have been considered, as provided in more detail below.   

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 94-96 and 109-113 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nelson (US 7,164,352 B2).
Regarding claim 1, Nelson discloses a deployment mechanism (Fig. 5, 74 and 104) capable of deploying a safety barrier (Fig. 4, 24 with 42) by extending and retracting the safety barrier along a predetermined linear travel path (col. 5 ln. 47-51 disclose “A safety reflector switch 74 is used to energize an air valve 104 for operating the telescoping extension member 42, which is also another air cylinder. The air cylinder 42 causes the telescoping extension member to move to the extended position”, i.e. the safety barrier is deployed by extending or retracting along the linear travel path behind the vehicle) from within a housing (Fig. 4, 40), the deployment mechanism comprising a drive wheel (Fig. 4, 140) configured to interface with a surface of the safety barrier (Fig. 4 illustrates 140 indirectly interfacing with the surface of 42 via 44 and (col. 6 ln. 19-20 discloses “at least one roller 140 for assisting in travel thereof along the ground“, i.e. the safety barrier will interface with the drive wheel 140 so that it helps deployment by extending or retracting along the linear travel path behind the vehicle); the safety barrier being connected to the deployment mechanism and comprising an elongated member (Fig. 3, elongated portion of 42) with an alert area Fig. 3 illustrates the elongated member 42 with an alert area extending in a predetermined linear travel path behind the vehicle and col. 4 ln. 22-23 discloses “the extended position so they are visible to oncoming traffic”, i.e. oncoming cars will be alerted when they approach the area containing the device), the alert area having at least one visual element (Fig. 3, 44) configured to produce a visual alert effective to be perceived by a nearby motorist (col. 3 ln. 10-14), the deployment mechanism and safety barrier being operatively positioned and disposed relative to one another to cause movement of the safety barrier along a predetermined linear travel path (Figs. 2-4 illustrate the movement of the safety barrier along a predetermined linear travel path) in response to the deploying; and the housing (Fig. 4, 40) containing the deployment mechanism and safety barrier (Fig. 4 illustrates the deployment mechanism 74/104 and the safety barrier all contained within the housing 40), the housing configured to allow extension and retraction of the safety barrier (Fig. 3 illustrate the extension of the safety barrier 42 and Fig. 2 illustrates the retraction of the safety barrier 42 back into the housing 40 along the linear travel path) along the predetermined linear travel path from within the housing, wherein the deployment mechanism is mounted colinearly (Fig. 4 with Fig. 5 illustrates the deployment mechanism 104 (which is within 22) mounted colinearly with the linear travel path within the housing 40) with the predetermined linear travel path within the housing, and wherein the housing is configured to be mounted substantially along the predetermined linear travel path (Fig. 3 illustrates the housing 40 mounted along the linear travel path).
	As to claim 94, Nelson discloses further comprising at least one linear travel guide (Fig. 4, 46) configured to direct travel of the safety barrier along the linear travel path (Fig. 4, 46) configured to direct travel (Fig. 4 illustrate that once the door 46 is opened, the safety barrier device 42 will travel out of the housing along a linear travel path so element 46 acts as the travel guide).  
	Regarding claim 95, Nelson discloses wherein the device comprises an engagement mechanism (Fig. 4, 48 and Fig. 11, 224) for releasably coupling the safety barrier (24 with 42) to the linear travel guide.  
	As to claim 96, Nelson discloses wherein the deployment mechanism (104) and linear travel guide (46) are operatively positioned relative to one another such that the deployment mechanism and linear travel guide cooperate to move the safety barrier along the linear travel path (col. 5 ln. 42-54).  
Regarding amended claim 109, Nelson discloses a safety barrier device (Fig. 4, 24 with 42) comprising: a deployment mechanism (Fig. 5, 104) capable of deploying a safety barrier along a predetermined linear travel path by extending and retracting the safety barrier (col. 5 ln. 47-51 disclose “an air valve 104 for operating the telescoping extension member 42. which is also another air cylinder. The air cylinder 42 causes the telescoping extension member to move to the extended position”, i.e. the safety barrier is deployed by extending or retracting along the linear travel path behind the vehicle) from within a housing (Fig. 3, 40) the deployment mechanism comprising a drive wheel (Fig. 4, 140) configured to interface with a surface of the safety barrier (col. 6 ln. 19-20 discloses “at least one roller 140 for assisting in travel thereof along the ground“, i.e. the safety barrier will interface with the drive wheel 140 so that it helps deployment by extending or retracting along the linear travel path behind the vehicle); the safety barrier (24 with 42) being connected to the deployment mechanism (74 and 104) and comprising an elongated member (Fig. 3, elongated portion of 42) with an alert area (Fig. 3 illustrates the elongated member 42 with an alert area extending in a predetermined linear travel path behind the vehicle and col. 4 ln. 22-23 discloses “the extended position so they are visible to oncoming traffic”, i.e. oncoming cars will be alerted when they approach the area containing the device), the alert area having at least one visual element (Fig. 3, 44) configured to produce a visual alert effective to be perceived by a nearby motorist (col. 3 ln. 10-14), the deployment mechanism and safety barrier being operatively positioned and disposed relative to one another to cause movement of the safety barrier along a predetermined linear travel path (Figs. 2-4 illustrate the movement of the safety barrier along a predetermined linear travel path) in response to the deploying; and the housing (Fig. 4, 40) containing the deployment mechanism and safety barrier (Fig. 4 illustrates the deployment mechanism 74/104 and the safety barrier all contained within the housing 40), the housing configured to allow extension and retraction of the safety barrier (Fig. 3 illustrate the extension of the safety barrier 42 and Fig. 2 illustrates the retraction of the safety barrier 42 back into the housing 40 along the linear travel path) along the predetermined linear travel path from within the housing, wherein the deployment mechanism is mounted colinearly (Fig. 4 with Fig. 5 illustrates the deployment mechanism 104 (which is within 22) mounted colinearly with the linear travel path within the housing 40) with the predetermined linear travel path within the housing, and wherein the housing (40) is configured to be mounted substantially along the predetermined linear travel path (Fig. 3 illustrates the housing 40 mounted along the linear travel path); a controller (Fig. 4, 22 and 64) communicatively connected to the safety barrier device and configured to control operation of the one or more device components based on instructions regarding operation of the safety barrier device; and a control unit (Fig. 4, 62) communicatively connected to the controller and configured to transmit instructions regarding the operation of the safety barrier device to the controller; wherein the deployment mechanism is configured to move the safety barrier in a predefined manner while the alert area of the safety barrier is producing a visual alert to thereby alert a nearby motorist (col. 4 ln. 20-24 discloses “The safety reflectors 44 are spaced apart when the telescoping extension member 42 is in the extended position so that they are visible to oncoming traffic”, i.e. the visual elements 44 produce a visual alert to alert any nearby motorists); and wherein the deployment mechanism and linear travel guide (Fig. 4, 46) are operatively positioned relative to one another such that the deployment mechanism and linear travel guide cooperate to move the safety barrier along the linear travel path (the progression illustrated in Fig. 2 – Fig. 3 demonstrate the safety barrio moved along the linear travel path behind the vehicle).
As to claim 110, Nelson discloses further comprising at least one linear travel guide (Fig. 4, 46) configured to direct travel (Fig. 4 illustrate that once the door 46 is opened, the safety barrier device 42 will travel out of the housing along a linear travel path so element 46 acts as the travel guide) of the safety barrier along the linear travel path, and an engagement mechanism (Fig. 4, 48 and Fig. 11, 224) for releasably coupling the safety barrier (24 with 42) to the linear travel system.  
	Regarding claim 111, Nelson discloses wherein the deployment mechanism (104) and linear travel guide (46) are operatively positioned relative to one another such that the deployment mechanism and linear travel guide cooperate to move the safety barrier along the linear travel path (col. 5 ln. 42-54).  
As to claim 112, Nelson discloses further comprising a guide wheel (Fig. 7, 160’, 172’) in mechanical communication with a surface of the elongated member of the safety barrier and configured to direct movement along the travel path; wherein the guide wheel is configured to remain in mechanical communication with the surface of the elongated member of the safety barrier (Fig. 7 illustrates 172 and it should be noted that 172 will be indirectly connected with the surface of 42 – see col. 7 ln. 3-7).  
Regarding claim 113, Nelson discloses wherein operation of the device comprises at least one of selective activation of the deployment mechanism (104), selective activation of the visual element (44), selective deactivation of the deployment mechanism, selective deactivation of the visual element, selection of a parameter associated with the deployment mechanism, selection of a parameter associated with the visual effects produced by the visual alert area; and selection of at least one activation duration (col. 4 ln. 65 – col. 5 ln. 32 and col. 5 ln. 47-64).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 97-103 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson (US 7,164,352 B2) in view of Jacobs (US 7,841,269 B1).
Nelson discloses the claimed invention including a linear travel guide (Fig. 4, 46) of claims 97-98 and wherein the deployment mechanism and linear guide comprise a linear motion system; the device comprising a linear travel system of claim 101 configured to allow a safety barrier attached to a linear travel guide to move along the linear travel path (Fig. 3 of Nelson illustrates the linear motion system that allows the safety barrier to move along the linear travel path); further comprising a guide wheel (Fig. 7, 160’, 172’) in mechanical communication with a surface of the elongated member of the safety barrier and configured to direct movement along the travel path; wherein the guide wheel is configured to remain in mechanical communication with the surface of the elongated member of the safety barrier (Fig. 7 illustrates 172 and it should be noted that 172 will be indirectly connected with the surface of 42 – see col. 7 ln. 3-7) of claim 102; and wherein the guide wheel is configured to act on a different surface of the elongated member of the safety barrier than the drive wheel (Fig. 7 illustrates 160’ and 172’ on a surface that is different from the surface on which the drive wheel 140 operates as illustrated in Fig. 4) of claim 103.  
Regarding claims 97-98, Nelson does not explicitly disclose at least one linear rail and at least one corresponding rail carriage configured to move along the at least one linear rail in the linear travel path nor wherein the at least one rail carriage is configured to couple with the at least one linear rail to move along the at least one linear rail.  Regarding claim 99, Nelson does not explicitly disclose wherein the at least one linear rail comprises at least one stationary bar configured to attach to a corresponding aperture or slot on the rail carriage and at least one groove configured to receive and keep a portion of the carriage rail within the groove. Regarding claim 100, Nelson does not explicitly disclose wherein the at least one linear rail comprises a first groove at a top edge and a second groove at bottom edge; and wherein the first and second groves are configured to receive and keep the carriage rail within the grooves when moving along the travel path.  
However, Jacobs disclose at least one linear rail (Fig. 9, 26) and at least one corresponding rail carriage (Fig. 9, 36) configured to move along the at least one linear rail in the linear travel path and wherein the at least one rail carriage is configured to couple with the at least one linear rail to move along the at least one linear rail (col. 9 ln. 30-40).   Regarding claim 99, Jacobs discloses wherein the at least one linear rail comprises at least one stationary bar configured to attach to a corresponding aperture or slot on the rail carriage and at least one groove configured to receive and keep a portion of the carriage rail within the groove (Fig. 9 illustrates the groove portion of rail 26 that receives 36).  Regarding claim 100, Jacobs discloses wherein the at least one linear rail comprises a first groove at a top edge and a second groove at bottom edge; and wherein the first and second groves are configured to receive and keep the carriage rail within the grooves when moving along the travel path (col. 9 ln. 30-55 and Fig. 9 illustrates the top and bottom edge of the grooves).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sides of the linear travel guide of Nelson to include a linear rail and rail carriage as taught in Jacobs in order to improve the operation of the deployment and to facilitate the linear travel guides ability to move the safety barrier along the linear travel path.  Regarding claim 99, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sides of the linear travel guide of Nelson to include at least one linear rail comprises at least one stationary bar configured to attach to a corresponding aperture or slot on the rail carriage and at least one groove configured to receive and keep a portion of the carriage rail within the groove as taught in Jacobs in order to improve the operation of the deployment and to facilitate the linear travel guide’s ability to move the safety barrier along the linear travel path.  Regarding claim 100, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sides of the linear travel guide of Nelson to include the at least one linear rail comprises a first groove at a top edge and a second groove at bottom edge; and wherein the first and second groves are configured to receive and keep the carriage rail within the grooves when moving along the travel path to enhance the deployment of the safety barrier device so that oncoming traffic is more efficiently alerted.

Claims 104-108 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson (US 7,164,352 B2) in view of Jacobs (US 7,841,269 B1 and further in view of Schmitt (US 2012/0111261 A1).
Nelson, as modified, discloses the claimed invention including a drive wheel (Fig. 4, 140) of a deployment mechanism and a dc motor (Fig. 5 and col. 5 ln. 10-25) and wherein the drive wheel (140) of the deployment mechanism remains in mechanical communication with the elongated member of the safety barrier such that substantially all the mechanical force from the deployment mechanism (Fig. 5, 104 of Nelson) is transferred to the elongated member (Fig. 4 illustrates the contact between the drive wheel 140 and the elongated member 42); regarding claim 106, wherein the drive wheel of the deployment mechanism remains in mechanical communication with a surface of the elongated member of the safety barrier such that all the mechanical force from the deployment mechanism is transferred to the elongated member (Fig. 4 and the force from the deployment mechanism is transferred to the elongated member so that it extends); regarding claim 107 wherein the alert area of the safety barrier comprises one or more of: at least one light element (Fig. 4, 44) capable of producing and delivering illuminated alerts to the motorist or at least one reflective element capable of producing and delivering reflections to the motorist (col. 5 ln. 45-55 of Nelson); and wherein the device is configured to be mounted at predetermined height on a portion of an outer surface of a vehicle; wherein the predetermined height substantially corresponds to the eye level of a motorist operating a vehicle (col. 6 ln. describes an additional optical device 120 which is included in the safety device and will project images at a height corresponding to eye level; see Fig. 10, 130 is projected to be at eye level from the device 120 and see Fig. 11, 220 including 210 and 222 which are mounted at eye level of an oncoming motorist).
Nelson, as modified, does not explicitly disclose wherein the deployment mechanism comprises a DC motor driving a drive wheel, and pivoting motor assembly; wherein the drive wheel is engaged with a surface of the safety barrier, and wherein a linear spring attached to the motor assembly allows the drive wheel to pivot and remain in contact with the safety barrier.  
However, Schmitt et al. disclose a DC motor (Fig. 44, 51) driving a drive wheel and pivoting motor assembly (Fig. 45, 61) and wherein a linear spring (Fig. 2A, 45) attached to the motor assembly allows the drive wheel (Fig. 44, 53) to pivot and remain in contact with the safety barrier.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the deployment mechanism of Nelson, as modified, to include a DC motor, pivoting motor assembly and a linear spring in order to facilitate the driving of the drive wheel to effectively deploy the safety barrier.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 94-113 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA IVEY whose telephone number is (313)446-4896. The examiner can normally be reached 9-5:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANA D IVEY/Examiner, Art Unit 3612                                                                                                                                                                                                        
/D.D.I/November 2, 2022

/D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612